02/11/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                October 26, 2021 Session

               STATE OF TENNESSEE v. JACOB EVAN COYNE

                Appeal from the Criminal Court for Hamilton County
                  No. 302955, 302968Thomas C. Greenholtz, Judge
                      ___________________________________

                             No. E2020-01655-CCA-R3-CD

                       ___________________________________

The Defendant-Appellant, Jacob Evan Coyne, was convicted by a Hamilton County jury
of first degree premeditated murder, felony murder, and especially aggravated robbery.
See Tenn. Code Ann. §§ 39-13-202 (first degree murder); 39-13-403 (especially
aggravated robbery). He received a total effective sentence of life plus 15 years. On appeal,
the Defendant argues that the evidence was insufficient to support his convictions because
the State failed to show (1) evidence of premeditation, (2) evidence that the victim was
robbed or that the Defendant intended to rob the victim, and because (3) evidence that was
favorable to the Defendant was not given appropriate weight at trial. Upon review, we
affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and JILL BARTEE AYERS, JJ., joined.

John G. McDougal, Chattanooga, Tennessee, for the Defendant-Appellant, Jacob Evan
Coyne.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Neil Pinkston, District Attorney General; and Andrew Coyle, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       On September 20, 2017, the Hamilton County Grand Jury returned an indictment
against the Defendant for one count for the March 11, 2017 first degree premediated
murder of Jalen Little. The grand jury later returned a second indictment against the
Defendant and Zachary Adam Chadwick for the felony murder and especially aggravated
robbery of Little. These indictments were later consolidated.

        At the February 25-28, 2020 trial, Dontae Little,1 the brother of Jalen Little, testified
that he and Little met Chadwick in elementary school. He stated that on March 11, 2017,
he was “hanging out with” and smoking marijuana with his friend, Shane Brown, at the
home he shared with his mother and siblings. Dontae and Brown were outside smoking
marijuana when Little arrived at the home. Dontae testified that his brother seemed “like
he was stressing” about something, and he declined to partake in smoking marijuana.
Inside the home, Little showed Dontae and Brown “money fanned out in his hand” and
was “bragging like, [‘O]h, I got this money.[’]” Soon after Little showed them the money,
their friend, Alex Thompson, arrived at the home. Dontae, Brown, and Little got into
Thompson’s Jeep, and Little showed Thompson the money, to which Thompson replied
that Little owed him money. Little told Thompson that he had to go back into the home to
get change with which to pay him. While Little was inside the house, Dontae noticed a
dark-colored four-door sedan pull up to the house and park next to the mailbox. “[N]ot
even ten seconds” later, two people exited the sedan, ran up the driveway, and stood
directly outside of Thompson’s Jeep, which was still occupied by Dontae, Brown, and
Thompson. Dontae described the two individuals as a taller person and a shorter person.
Little then exited the house, and the shorter of the two individuals asked Little, “[W]here’s
my money[?]” Although the two individuals had their hoods pulled over their heads,
Dontae recognized the voice as belonging to Chadwick. [Id.]. Approximately five seconds
later, Dontae heard gunfire. Little “reach[ed] in his pockets and thr[ew] out the money[,]”
but “the gun fire ke[pt] going until it click[ed], until it’s empty.” The two individuals then
ran back to the dark sedan and drove away. Dontae clarified that it was the taller of the
two individuals who fired the gun. He heard approximately fifteen gunshots.

        As soon as the two individuals ran back to the sedan, Dontae exited the Jeep and ran
to Little. Dontae observed “bullet holes in [Little’s] shoulder and his legs.” Little was still
talking and able to move his head back and forth when Dontae approached him. Dontae
and Little’s mother and 13-year-old sister exited the house and observed Little lying on the
ground. Dontae estimated that eight to twelve minutes elapsed between his calling 911 and
EMS arriving. Dontae collected the money that Little had thrown on the ground and placed
it in the home before police arrived. Dontae was also transported to the hospital because
he was nauseated and vomiting, and he was told at the hospital that he had “heartbreak
syndrome.” While Dontae was in the hospital, his mother informed him that Little had


1
  Because the witness and the victim share the same surname, we refer to the witness by his first name. We
intend no disrespect in doing so.

                                                  -2-
passed away from his gunshot wounds. Dontae testified that neither he, Little, Alex, or
Shane possessed a firearm.

        On cross-examination, Dontae clarified that the two individuals were standing
directly outside the window where Dontae was sitting in the Jeep when the shooting
occurred. Little did not say anything to the two individuals, and he was shot “when he put
his hands in his pocket.” He definitively reiterated that it was the taller individual, not the
shorter individual, who actually fired the gun. Dontae thought that Little was first shot in
the chest and was shot a total of 13 times. The individuals did not attempt to retrieve the
money that Little threw on the ground. Dontae agreed that Little’s Instagram account
contained an image of Little holding a firearm but denied that the firearm belonged to Little
or that he possessed it at the time of this death. Dontae testified that the shorter individual
was approximately a step and a half behind and to the right of the taller individual. The
taller individual “didn’t hold the gun steady” while firing it at Little. Brown and Thompson
left the home after Dontae called 911 but before police arrived. Dontae testified that
although Thomson’s Jeep had tinted windows, he was still able to see what occurred
because there was a street lamp “parallel to the mailbox and across the street.” He agreed
that he retrieved the money from the ground and put it under a pillow on a mattress and
that the money had Little’s blood on it.

      On redirect examination, Dontae testified that he had never met the Defendant or
heard Little mention the Defendant. He also never saw Brown or Thompson with the
Defendant. On recross-examination, Dontae agreed that he had not met every single person
with whom his brother was friends.

        Chattanooga Police Department (“CPD”) Officer Jerry McElroy testified that he
worked as a crime scene investigator. He explained that it was his job to collect evidence
and document crime scenes. He elaborated that he only collected items from crime scenes
that held “evidentiary value[.]” Officer McElroy testified that was called to the instant
crime scene on March 12, 2017, and arrived at 1:40 a.m. He agreed that it was 32 degrees
Fahrenheit with snow on the ground when he arrived at the scene. Officer Nelson, who
was also a crime scene investigator, was also assigned to the crime scene. Officer McElroy
agreed that the crime scene was located at 820 Oaktree Drive. Little had already been
transported to the hospital when Office McElroy arrived. Officer McElroy recovered 15
nine-millimeter shell casings from the crime scene. He also collected a pair of shoes, a
pair of black sweat pants, multiple bullets that had been fired, three quarters, a dime, and
two $20 bills. He later recovered a fired bullet from the sweat pants. Officer McElroy
explained that he did not typically seal and label evidence at the crime scene but would
take it back to the crime scene office and secure it before sending it to the “property
facility.” Officer McElroy testified that inside of the Oaktree Drive residence, he recovered
$880 in cash that was “in a bedroom on a lower bunkbed underneath a blue comforter.”
                                             -3-
Multiple bills had holes in them and had a red substance that Officer McElroy “believe[d]
to be blood[.]” The same was true for the two $20 bills he recovered from outside the
residence. Officer Holloway, a patrol officer, also brought Little’s property from the
hospital to the crime scene. Photographs taken of the crime scene by Officer McElroy were
admitted as exhibits.

       Officer McElroy testified that he processed Eddie Valenzuela and Alyssa Roberts
for evidence on the morning of March 12, 2017. Officer McElroy photographed
Valenzuela, collected a DNA sample, and collected a gunshot residue (“GSR”) kit from
his hands. He also photographed Roberts and collected a DNA sample from her. Officer
McElroy also processed Valenzuela’s Kia Optima. He swabbed the car’s interior and
exterior door handles, steering wheel, and gear shift for DNA. Officer McElroy also
collected a GSR kit from the car. He also collected a blood sample, bullets, and nail
clippings from Little’s body at the medical examiner’s office.

        On cross-examination, Officer McElroy agreed that he did not start processing the
crime scene until after Little had been transported to the hospital. He also agreed that all
of the shell casings he recovered were concentrated in the driveway. Officer McElroy
testified that apart from the money found on the bunk bed and a “little green ball of fuzz[,]”
no evidence from the shooting was recovered inside the residence. He reiterated that he
collected DNA swabs and a GSR kit from the Kia Optima.

        CPD Officer Ken Burnette, Jr., testified that Officer McElroy called him to the
crime scene in March 2017 as a crime scene technician. However, upon arrival, Officer
McElroy requested that he respond to a potential “secondary scene” that was located at a
residence on Meadowood Drive.2 Officer Burnette explained that a party had occurred
earlier in the night at the Meadowood Drive residence, which was occupied by Chadwick
and his mother. When Officer Burnette arrived at the residence, Chadwick had already
been taken into custody. His vehicle, a gold Nissan Pathfinder, was still running in the
driveway. Officer Burnette obtained permission from Chadwick’s mother to search both
the vehicle and the residence. He collected a white cell phone and Chadwick’s wallet from
the Pathfinder. Officer Burnette collected multiple air rifles, a nine-millimeter Smith &
Wesson magazine, two live nine-millimeter rifle rounds, a “crack pipe[,]” and a driver’s
license from Chadwick’s bedroom. After returning to the CSI office, Officer Burnette was
asked to process Chadwick, and he photographed him and collected his fingerprints, a DNA
sample, and a GSR kit. Later that day, Officer Burnette was dispatched to a “wooded area”
behind a residence to process a pistol that the sheriff’s department had recovered. Officer
Burnette testified that the pistol was Smith & Wesson brand and did not contain any
ammunition when he recovered it, but he also discovered a box of ammunition near the

2
    We note that this street name is also referred to as “Meadowwood Drive” in the record on appeal.
                                                    -4-
pistol. The box contained six live rounds, and both the ammunition and pistol were nine-
millimeter. Officer Burnette testified that the pistol’s magazine had a 15-round capacity.
Officer Burnette also processed Andrew Beeby the same day and photographed him and
collected his fingerprints and DNA.

        Officer Burnette testified that on March 14, 2017, he was dispatched to process the
Defendant and was given the Defendant’s shirt to process. He photographed the Defendant
and took a DNA sample and his fingerprints. Officer Burnette testified that he did not have
any further involvement with the case until a year later, when he was asked to process a
bullet fragment that had been removed from Little during surgery the previous year.

       On cross-examination, Officer Burnette reiterated that he only found air rifles and
no nine-millimeter firearm in Chadwick’s bedroom. He agreed that when he processed
Chadwick, he removed money from his person that did not contain any bullet holes or
blood-like substances. He agreed that he did not test the recovered pistol or ammunition
for DNA or fingerprints. On redirect examination, Officer Burnette clarified that the
Tennessee Bureau of Investigation (“TBI”) typically processed evidence for DNA.

        TBI Special Agent Blake Jetron testified that he was employed as a CPD patrol
officer in March 2017 and was the first officer to arrive at the crime scene in response to
Dontae’s 911 call. Upon arriving at the crime scene, Agent Jetron observed Little lying on
his back in the driveway and heard Little’s mother screaming for help. Agent Jetron
approached Little and noticed dollar bills, shell casings, and blood around his body. He
described Little as “riddled with bullets.” Little began “going in and out” of coherency.
Agent Jetron was holding Little’s hand while waiting for EMS to arrive and noticed that
Little’s extremities were getting cold, and Little began shaking. Agent Jetron asked Little
who had shot him, and Little responded, “Zac Chadwick.” Agent Jetron testified that his
precinct had not yet been allocated body cameras in March 2017, so he radioed dispatch
and told them what Little said as soon as Little was placed in an ambulance. He explained
that Officer Nick Hayes secured the scene with crime scene tape, and the case was “handed
over” to the major crimes division.

     On cross-examination, Agent Jetron clarified that Little told him verbatim, “Zac
Chadwick. Zac Chadwick shot me.” Agent Jetron asked Little for a description of
Chadwick, and Little told him that Chadwick was “a white guy . . . maybe from Red Bank.”

       TBI Special Agent Kyle Osborne testified that he was employed as a forensic
scientist. He was received by the court as an expert in forensic microanalysis. Agent
Osborne examined the nine-millimeter Smith & Wesson pistol and testified that GSR
residue would typically be emitted “in the range of six feet” when the trigger was pulled.
He explained that environmental factors could affect this range, including melting snow,
                                           -5-
and a person washing his or her hands “would remove residues.” He testified that the
presence of GSR on a person would indicate that a person “either fired the weapon, was
around a weapon that was discharged, or handled a weapon that had recently been fired.”
Agent Osborne elaborated that a recently-fired weapon could also leave GSR residue in a
vehicle. He testified that a weapon that was fired 15 times would not cause GSR residue
to travel a farther distance but would cause a higher concentration of GSR in the typical
six-foot range. Of the GSR kits that were collected from Valenzuela, the Kia Optima, the
Defendant’s shirt, and Chadwick’s clothing, Agent Osborne found traces of GSR on
Chadwick’s pants. Agent Osborne also found traces of GSR on the rear exterior passenger
door of the Kia Optima.

       On cross-examination, Agent Osborne reiterated that GSR can transfer from a
person’s hands or clothing to other objects and clarified that the ability to find GSR on a
car seat “can depend on the type of material as well as time.” He explained that he did not
test Chadwick’s belt or shirt for GSR because he already found GSR on Chadwick’s pants.

        TBI Special Agent Alyssa Manfredi testified that she was employed as a forensic
scientist and was received by the court as an expert in forensic biology specializing in DNA
and serology. Agent Manfredi received DNA samples for Chadwick, Valenzuela, Roberts,
Little, and the Defendant from the CPD. She also received fingernail clippings taken from
Little. Agent Manfredi found Little’s blood on the fingernail clippings and another
individual’s DNA, but she was unable to determine to whom the DNA belonged. Her
report was received an exhibit.

        TBI Special Agent John Dunn testified that he was employed as a forensic scientist
and was received by the court as an expert in latent fingerprint identification. He explained
that fingerprints are “fragile” and could be “wiped away” or affected by weather. Agent
Dunn processed the pistol and magazine he received from the CPD but was unable to locate
any latent fingerprints. On cross-examination, Agent Dunn reiterated that he did not find
any fingerprints on the pistol or magazine.

       TBI Special Agent Jessica Hudson testified that she was a forensic scientist
employed in the firearm and toolmark identification unit in March 2017. Agent Hudson
was received by the court as an expert in forensic firearm analysis. Agent Hudson testified
that she examined the pistol and magazine that were recovered from the wooded area. She
explained that the pistol was a Smith & Wesson nine-millimeter semi-automatic weapon
and was capable of holding 17 rounds. Agent Hudson testified that shell casings could
have class characteristics, which were “predetermined by at the manufacturer prior to the
gun being made[,]” and individual characteristics, which she described as a “mechanical
fingerprint[.]” She elaborated that shell casings would have an imprint of the firing pin
from the gun they were fired from. Bullets had characteristics including caliber and the
                                            -6-
number and width of lands and grooves. Agent Hudson definitively determined that the
shell casings recovered from the Oaktree Drive residence were fired from the recovered
pistol. The bullets recovered from Little were also fired from the recovered pistol. Agent
Hudson testified that the nine-millimeter Smith & Wesson magazine found in Chadwick’s
bedroom “fit[] and function[ed] properly” in the pistol, and she was able to “use[] the
magazine that came with the gun and also th[e magazine from Chadwick’s bedroom] to
test fire” the pistol. The ammunition that was recovered with the pistol from the wooded
area was “consistent in design as the cartridge cases and bullets” recovered from Oaktree
Drive. Agent Hudson processed the jacket that Little was wearing when he was shot but
was unable to determine conclusively exactly the distance from him that the shooter was
standing. She opined that the shooter was at least four feet away form Little when he shot
him.

        On cross-examination, Agent Hudson clarified that the shooter was “most likely” at
least four feet away from Little when he shot him, but she explained that the fleece jacket
would not “hold” the gunpowder particles as well as “regular denim or cotton clothing[,]”
and “rough handling” of the jacket by EMS or the medical examiner could also affect the
amount of gunpowder left on the jacket. She affirmed that she did not know who had fired
the gun.

        TBI Agent Denver Hall testified that he was employed in the firearm and toolmark
identification unit. He was received by the court as an expert in forensic firearms analysis.
Agent Hall testified that he received a bullet that was taken from Little’s body at the
hospital. He was able to determine that that bullet definitely was fired from the nine-
millimeter Smith & Wesson pistol that was recovered from the wooded area. On cross-
examination, Agent Hall explained that Agent Hudson had test-fired the gun, and he was
able to compare the bullet from Little’s body to the bullets from the test fire.

        Alyssa Roberts testified that she was a 17-year-old high school senior in March
2017. Roberts testified that she met Chadwick through Andrew Beeby and had known him
for “two or three weeks” prior to March 2017. She was Facebook friends with Little and
thought they met once “when [they] were like 14[.]” She met Valenzuela on the night of
March 11, 2017. She had known Beeby since she was “about three years old” and met the
Defendant on March 10, 2017, at Chadwick’s house. Roberts testified that she went to
Chadwick’s house on March 11, 2017, and arrived at approximately 8:00 p.m. Chadwick,
Little, Beeby, and a “guy named Shelly” were already at the house when Roberts arrived.
At some point, Roberts, Chadwick, and Little went to a Waffle House restaurant to buy
“[a] pound of marijuana[.]” Roberts testified that Chadwick had given Little “around 900
and something dollars to purchase the marijuana.” When the trio arrived at the Waffle
house in a car driven by Chadwick, Little got out of the car to purchase the marijuana[,]
“and he just never came back.” Roberts and Chadwick waited for Little to return for
                                            -7-
“[m]aybe 45 minutes to an hour and 15 minutes” and tried to reach him via text, phone
call, and Facebook messenger. Little never responded, and Chadwick became “angry.”
Chadwick drove Roberts back to his house, and the Defendant, Beeby, and Valenzuela
were there. The group saw that Little posted that he was “Atlanta-bound” on social media.
Another unknown individual arrived outside Chadwick’s house, and everyone except
Roberts went outside. When the group came back inside, Beeby realized that Little was
still in possession of Chadwick’s iPhone, and Beeby used “Find My iPhone” to locate Little
in Red Bank. The Defendant told Chadwick that “[T]hey were going to handle it. That it
was going to get fixed.” Valenzuela then drove the Defendant, Chadwick, and Roberts to
Red Bank in his car. Roberts sat behind the driver’s seat, the Defendant sat in the front
passenger seat, and Chadwick sat behind the front passenger seat. Roberts testified that
there was no discussion about “anything [that] was about to happen” on the way to Red
Bank. She elaborated that “it didn’t seem like anything really bad was going to happen.”

        Roberts testified that Chadwick and Little had been friends for approximately nine
years, and she believed that “they were going to get the money back[,]” but she “didn’t
think anything really bad was going to happen.” Before arriving at Little’s house, the
Defendant told Chadwick “to get ready, that they were going to get out.” Upon arriving at
Little’s residence, Chadwick and the Defendant got out of the car and walked up to Little.
The Defendant “already had the gun pulled at” Little. Roberts testified that the Defendant
asked Little where the money was, and Little said, “[A]l[]right, Fam,” and was “about to
pull out his pockets” when the Defendant shot him. Roberts elaborated that the Defendant
“approached” Little, but Chadwick “kind of stayed maybe a couple of feet behind him.”
She reiterated that Chadwick stayed “[m]aybe two feet, three feet” behind the Defendant.
Roberts testified that her car window was “just cracked” because she was smoking a
cigarette, and she “could barely hear anything[.]” She could not clearly see Little but saw
“him shift, and [she] thought he was reaching into his pocket.” The Defendant then “pulled
the trigger[,]” and Roberts saw “the gun off[,]” and “[t]he whole yard lit up.” The
Defendant fired the gun “until it was done, ‘til the whole clip was gone.” After the
shooting, the Defendant got back inside the car, and Chadwick was already inside the car.
The Defendant handed Chadwick a $20 bill and told Chadwick, “I’m sorry, I could only
get twenty dollars.” Roberts testified that she did not know that the Defendant had a gun
until he pointed it at Little. Following the shooting, Valenzuela drove the group back to
Chadwick’s house. Roberts, the Defendant, and Chadwick exited the car, and Valenzuela
drove away. The Defendant, Roberts, Chadwick, and Beeby then went to Beeby’s house.
At Beeby’s house, the Defendant stated that he “had to get rid of” the gun. The Defendant
then “disappeared in the woods” near Beeby’s house, and Roberts did not see the gun when
the Defendant returned. The Defendant and Beeby traded shirts, and Chadwick and the
Defendant left Beeby’s house. As they were leaving, Roberts told Chadwick to “do the
right thing” and “turn himself in.” Beeby walked Roberts to her home and gave her the
Defendant’s shirt. Roberts put the shirt in her dirty clothes hamper, and her “grandmother
                                           -8-
accidentally” washed it. Roberts was contacted by police a “couple of days” later, and she
went to the “police service center” where she was interviewed and identified the Defendant
as the shooter. She agreed that she had testified at the preliminary hearing that the
Defendant was the shooter, had never identified anyone other than the Defendant as the
shooter, and that the Defendant was taller than Chadwick. Roberts testified that Chadwick
had called her multiple times from jail and was present when she testified at the preliminary
hearing.

        On cross-examination, Roberts testified that she purchased marijuana from
Chadwick on two occasions, and they were flirtatious with each other. She agreed that
Chadwick told her he would give her some of the marijuana that he planned to purchase at
Waffle House. She clarified that she did not actually witness Chadwick give Little the
$900 to purchase the marijuana. Roberts testified that she saw the Defendant pull the gun
from “his waist[,]” specifically “from the front part of his body.” She denied that she
brought her backpack with her in Valenzuela’s car and that the Defendant pulled the gun
out of her backpack. Roberts agreed that she did not hear Chadwick say anything but
reiterated that she was not “100 percent” sure what was said. [She testified that she could
only see “the top of [Little’s] head” because he was hidden behind a van in the driveway,
but she could clearly see the Defendant and Chadwick. She elaborated that Little was
standing “at the passenger side of the white van.” She reiterated that the Defendant and
Chadwick were not standing behind the van, so she could see them clearly. Roberts
testified that the Defendant did not personally “have any money in this[,]” but was trying
to help get the money back because he was friends with Chadwick. She agreed that she
was “[f]ive to ten feet” away from the white van when the shooting occurred. Roberts
reiterated that she did not hear Chadwick say anything to Little before the shooting. She
did not see the Defendant take a $20 bill from Little. She did not see the Defendant with a
box of ammunition. Roberts did not know whether the white van had tinted windows or
whether anyone was inside the van at the time of the shooting.

        Dr. James Metcalf testified that he was the Chief Medical Examiner for Hamilton
County and was received by the court as an expert in forensic pathology. Dr. Metcalf
testified that Little’s manner and cause of death were homicide and multiple gunshot
wounds, respectively. Dr. Metcalf explained that although Ketamine was in Little’s system
when he died, it was administered at the hospital and was in his medical records. Little
also had nicotine in his system at the time of his death but did not have any “illicit or illegal
drugs in his system[.]” Dr. Metcalf determined that Little had 14 gunshot wounds, and Dr.
Metcalf was unable to determine the range from which Little was shot because there “was
no powder or stippling on the skin.” He testified that some of Little’s gunshot wounds
were perforating, meaning the bullet went “all the way through[,]” and some were
penetrating, meaning the bullet was sill in the wound tract. One of the gunshot wounds
“damaged the muscle and broke the upper fibula” of Little’s left leg. Another gunshot
                                              -9-
wound damaged the muscle in Little’s right left. Another gunshot wound “tore muscle
tissue and broke the upper end off the larger leg bone” in Little’s right leg. Little also had
a “graze wound” on his right leg. His left leg also had a “shallow” gunshot wound and a
gunshot wound that was “a little deeper” in his left thigh, with the entrance wound in the
back of his thigh. Little’s right buttock also had an entrance wound, and that wound tract
went through his kidney, liver, and diaphragm, and the bullet “ended up in the right chest.”
Dr. Metcalf testified that such a wound would have been fatal. Little also had an entrance
wound in his left buttock, and that bullet went through his pelvis bone, mesentery,
retroperitoneum, pancreas, stomach, and “left lobe of liver, several internal organs.” This
wound would also have been independently fatal. Little’s left buttock had another gunshot
wound that damaged muscle and bone and was recovered from his abdomen. His left
buttocks had four wounds total.

        Little had an entrance wound on the back of his left upper arm. The wound went
through his arm into his chest and damaged muscle. Another gunshot wound to Little’s
arm went into his ribcage, lung, “covering of the heart[,]” the coronary artery, and the heart
itself. The bullet was recovered by a surgeon in the hospital. Dr. Metcalf testified that this
wound would have been a fatal wound. The final gunshot wound documented by Dr.
Metcalf went through the “base of the penis” and exited through “the back of the scrotum.”
Dr. Metcalf reiterated that three of the gunshot wounds would have been fatal
independently. He agreed that a “majority of the[] wounds were to the rear or to the side
of [] Little[.]”

      On cross-examination, Dr. Metcalf testified again that the majority of the wounds
were “from the rear[.]” Dr. Metcalf testified that based on the trajectory of some of the
wounds, Little was potentially “on the ground” when he was shot. He agreed that some of
the wounds were from the side and front, like the gunshot wound to Little’s penis.

        Eduardo Valenzuela testified that he was twenty years old on March 11, 2017. He
stated that he was friends with Chadwick at that time after attending high school together.
He elaborated that at the time of the shooting, he had known Little for a “few years[,]” had
known Beeby for a “few months[,]” and met Roberts that night at Chadwick’s house. He
knew the Defendant “vaguely” through Chadwick and had only seen him “a couple of
times” prior to March 11, 2017. Valenzuela testified that on the night of the shooting, he
drove his Kia Optima to Chadwick’s house to spend the night because they were “supposed
to go the following day to look at a car in Atlanta.” Chadwick, Roberts, Beeby, and Little
were there when he arrived at approximately 8:30 p.m. The group took turns playing video
games, and at some point, Chadwick and Little left to “go get some marijuana.” He did
not remember whether Roberts left with them. Valenzuela and Beeby remained at
Chadwick’s house and played video games. Chadwick was gone for “two hours maybe[,]”
and during that time, the Defendant arrived at Chadwick’s house. Chadwick called
                                            - 10 -
Valenzuela on the way back to his house and told him that Little had “r[u]n off with his
money.” Valenzuela described Chadwick as “mad” and “upset[.]” When Chadwick
arrived at his house, Beeby realized that they could use “Find My iPhone” to locate Little
because Little was using one of Chadwick’s old iPhones. Beeby learned that Little was at
home. Chadwick asked Valenzuela to drive him to Little’s house because his car was
having “an overheating problem[,]” and Valenzuela agreed. There was no “discussion
about bringing violence over there with any type of weapon” during the drive to Little’s
house, and Valenzuela did not know that anyone possessed a firearm. He testified that he
“expected at most maybe a scuffle, fist fight. [He] did not expect what happened that night
to happen.”

        Valenzuela testified that the drive to Little’s house lasted between fifteen and twenty
minutes, and he drove the car while the Defendant sat in the passenger seat, Chadwick sat
behind the passenger seat, and Roberts sat behind the driver’s seat. Upon arriving at
Little’s home, Valenzuela noticed that Thompson, with whom he was also friends, had his
Jeep parked in the driveway. The Defendant and Chadwick went up to the passenger side
of the Jeep, and the Defendant remained in front of Chadwick. Valenzuela stated that the
Defendant was taller than Chadwick. Valenzuela was looking at his phone because he
thought they were “probably going to be there a minute, they’re going to argue[,]” when
he heard gunshots and saw the “flashes from the gunfire.” He testified that the flashes were
coming from the Defendant. Valenzuela did not realize that “there was a gun” until he saw
the flashes. Chadwick and the Defendant got back into the Kia Optima, and Valenzuela
saw the Defendant put a gun “back into his pants” that “looked like a black semiautomatic
pistol.” Valenzuela “asked [the Defendant] over and over why . . . did you shoot him. And
he stated that [Little] looked like he was pulling a gun[.]” The Defendant told Chadwick
that he “didn’t get it all, but [he] got [Chadwick’s] twenty back.” Valenzuela drove
Chadwick, the Defendant, and Roberts back to Chadwick’s house and drove home. After
arriving home, Valenzuela called 911 “within 30 minutes” of Little being shot. A copy of
the 911 call was played for the jury. Law enforcement arrived at Valenzuela’s house
approximately ten minutes after his 911 call and searched his vehicle and cell phone and
took a DNA sample. Valenzuela told police during his interview that the Defendant was
the shooter and reiterated that identification at the preliminary hearing.

        On cross-examination, Valenzuela agreed that he tried to help Chadwick find Little
before Beeby realized they could use “Find My iPhone” to track him. Valenzuela testified
that Chadwick did not have a gun “[t]o [his] knowledge[,]” and he did not see the
Defendant with a gun prior to the shooting. He agreed that he had a gun but “didn’t carry
it with [him].” Valenzuela denied that the Defendant was “expecting to be taken someplace
else” after Little’s house or that the Defendant or Alyssa put bags in his car. He testified
that he expected Little “to get rough” with Chadwick because “that’s how [Little wa]s.”
He agreed that he parked his car in front of Little’s driveway. Valenzuela testified that he
                                            - 11 -
was “sure” that the Defendant, not Chadwick, shot Little. He conceded that he did not “see
who shot who” but saw the Defendant with the gun when he got back inside the car.
Valenzuela did not see anyone inside Thompson’s Jeep and did not see Little. He testified
that his windows were rolled down when he parked in front of Little’s driveway, and
Chadwick was standing by the “back of the Jeep” and the Defendant was “further into the
driveway. And after he went towards the passenger side of the Jeep [Valenzuela] couldn’t
see him anymore.” Valenzuela was unsure whether Little owned a gun.

       On cross-examination, Valenzuela clarified that he saw “muzzle blasts” come from
where the Defendant was standing. He elaborated that when he asked the Defendant why
he shot Little, the Defendant told him, “I thought he was pulling one, so I popped a cap in
his b**** a**.”

        CPD Investigator Tim Pickard testified that he worked in the fugitive unit. He
received a call from the CPD homicide unit on March 12, 2017, informing him that the
Defendant and Beeby needed to be located because the Defendant was “possibly involved
in the homicide” and was potentially at Beeby’s residence. Upon arriving at Beeby’s
house, Beeby told Investigator Pickard that the Defendant was not there but that the
Defendant had hidden a firearm in the woods around Beeby’s house. After finding the
firearm in the wooded area, Investigator Pickard contacted the homicide unit and crime
scene unit and requested that they respond to the scene. Investigator Pickard attempted to
locate the Defendant at two different addresses. No one responded at the first address, and
he spoke with the Defendant’s mother and stepfather at the second address. The
Defendant’s mother was “cooperative” but did not know where the Defendant was and was
unable to reach him. The same day, warrants were issued for the Defendant’s arrest, and
he was placed on the TBI’s “Top Ten Most Wanted list[.]” Investigator Pickard explained
that putting the Defendant on the most wanted list was beneficial because it “place[d] a
monetary value on locating” the Defendant and “generate[d] tips.” It also helped draw
media attention to locating the Defendant. On March 14, 2017, the Defendant’s mother
contacted the fugitive unit and told them that she knew where he was, and they could follow
her there. CPD officers, U.S. Marshals, East Ridge Police Department Officers, and
Catoosa County Sheriff’s Department deputies followed the Defendant’s mother to
Decatur, Meigs County, where he was located in a house in a rural area. When law
enforcement arrived at the house, the Defendant “c[ame] out with his hands up and
immediately c[ame] out to [them] and surrender[ed].” Investigator Pickard estimated that
the house where the Defendant was located was fifty to sixty miles away from Little’s
residence. After being taken into custody, the Defendant was transported back to
Chattanooga to be interviewed by homicide investigators.

      On cross-examination, Investigator Pickard reiterated that they first spoke with the
Defendant’s mother on March 12, 2017, but she could not contact him. Two days later,
                                          - 12 -
she informed police that he was in Decatur with “some type of relative[.]” He agreed that
another fugitive unit officer, Investigator Rowe, had the most contact with the Defendant’s
mother.

       Following the close of the State’s proof, the Defendant moved for a judgment of
acquittal, which the trial court denied. The Defendant then testified on his own behalf.

        The Defendant testified that he was twenty-four years old at the time of trial. He
met Little through “music” and “the production of music.” He knew Chadwick through
“music” and through Beeby and knew Roberts through his ex-girlfriend. The Defendant
testified that he had known Little for “a week before the occurrence.” He clarified that by
“music,” he meant he produced electronic music and was “teaching” Little to do the same.
He agreed that he had previously pled guilty to a theft charge in Tennessee. He met
Valenzuela through Chadwick and estimated that he knew him for a week prior to the
shooting. The Defendant stated that he knew that Chadwick and Little were friends and
that they smoked marijuana together. He denied knowing that Chadwick and Little were
going to buy marijuana on March 11, 2017. The Defendant testified that when he got to
Chadwick’s house on the night of March 11, 2017, “everybody was mad and screaming
and cursing each other and saying . . . an individual had stole[n] something.” There were
“comments made” that Little had stolen “some music equipment” that was jointly owned
by the Defendant and Chadwick, but the Defendant “figur[ed] out later on after everything
concluded” that the equipment was actually in a bag “behind a chair” at Chadwick’s house.
The Defendant stated that he got into Valenzuela’s car because he wanted “to get a ride
across Chattanooga to . . . East Lake” to a residence where he was “kind of staying[.]” He
reiterated that he was only “getting a ride there” and did not know that they were going to
Little’s house until they stopped at a gas station and the other occupants of the car told him
that they were going to Little’s house “to talk to him about something.”

        The Defendant testified that when they arrived at Little’s house, he saw “multiple
people in the driveway.” He had to “use the restroom[,]” to he got out of the car and began
walking about the driveway, noticing that “there were people inside of the car” that was in
the driveway. He saw Little come outside and asked him if he could use the restroom, and
Little “pointed opposite of the vehicle that was in the driveway[.]” The Defendant had
only used the restroom “for maybe three or more seconds” when he saw Little and
Chadwick arguing with “pistols drawn at each other.” When he noticed that the “weapons
were drawn[,]” the Defendant ran back to Valenzuela’s car. He testified that Valenzuela
was driving the car, he sat in the passenger seat, Chadwick sat behind him, and Roberts sat
behind Valenzuela. He agreed that when they arrived at Little’s house, only he and
Chadwick exited the car. He denied that Valenzuela’s car ever pulled in the driveway or
blocked the driveway. The Defendant stated that both Valenzuela’s car and Thompson’s
Jeep had music playing so he could not hear much of Chadwick and Little’s conversation,
                                            - 13 -
but he did hear Little tell Chadwick, “[H]ere’s your money . . . I got the rest here, hold on.”
The Defendant saw Chadwick and Little “pushing each other” and both point guns at each
other. He saw money in Chadwick’s hand but did not see any money on the ground. He
did not see the shooting but heard “a lot” of gunshots. The Defendant assumed that
Chadwick had been shot because Little “was mad” while he and Chadwick argued. The
Defendant denied offering to help Chadwick get his money back, taking a $20 bill from
the ground, and shooting Little. He testified that when he got back inside the car, he asked
to borrow Valenzuela’s cell phone “to call an ambulance[,]” but Valenzuela said, “[N]o,
I’m pulling off[,]” and Chadwick told Valenzuela to “go, go, go.” There was no discussion
in the car of what had just happened, except Roberts asking, “[W]hat the f***[?]” The
Defendant denied telling Valenzuela that he “put a cap in somebody because [he’d] thought
he was drawing a gun on” him. Valenzuela drove back to Chadwick’s house, and
Chadwick told the Defendant that “there wouldn’t be enough time for [Chadwick] to take
[the Defendant] where [he] was supposed to be going[,]” so Chadwick “would take [him]
in his mother’s car.” Roberts “grabbed a couple of bags” from Chadwick’s house, and the
Defendant, Chadwick, Beeby, and Roberts got into Chadwick’s mother’s car. Chadwick
dropped off Roberts and Beeby, and he took the Defendant to his cousin’s house in East
Lake. The Defendant asked Chadwick, “[W]hy did it happen[?]” and advised Chadwick
to surrender himself to police. The following day, the Defendant went to his uncle’s house
in Decatur because “that’s where [he] had moved.” The Defendant learned that police were
searching for him, and his uncle advised him to call an attorney before turning himself in
to police. He did not turn himself in when he learned there was a warrant out for his arrest
because he was “scared[,]” but he denied that he was “running from law enforcement.”
The Defendant did not speak to his mother during this time but learned from his cousin that
police were on their way to his uncle’s house in Decatur. The Defendant denied taking a
gun from Chadwick or Little and hiding a gun behind Beeby’s house.

       On cross-examination, the Defendant testified that he had known Little and
Chadwick for a week prior to the shooting. He agreed that he was teaching Little about
electronic music and “rais[ing] money so that [they] could raise awareness for certain
people” on “GoFundMe[.]” When asked why Little would say that Chadwick shot him,
the Defendant stated, “Because he shot him[,] I guess.” He did not “ever t[ell] anyone that
[he was] teaching [] Little musical electronics[.]” He agreed that he was alternating staying
at Chadwick’s house and his cousin’s house before moving to Decatur, and he never told
his mother that he was moving to his uncle’s house. He denied that he or his uncle
possessed a cell phone. The Defendant clarified that when he arrived at Chadwick’s house
on March 11, 2017, Roberts, Chadwick, Valenzuela, Beeby, and “Shelley” were already
there, and Roberts and Chadwick were arguing about something that was “moved and
hid[den].” He did not hear Chadwick complain about money or marijuana being stolen.



                                            - 14 -
        The Defendant testified that it took approximately twenty minutes to make a stop at
a gas station and arrive at Little’s house. The Defendant was drinking alcohol during the
drive that he obtained from a refrigerator in his mother’s old house where he was “sleeping
on hardwood floors[.]” He agreed that he met Chadwick, taught Little “musical
mechanics[,]” stayed at Chadwick’s house, stayed at his mother’s old house, stayed at his
cousin’s house, and was moving to Decatur all within the same single week. Upon arriving
at Little’s house, the Defendant saw “three cars” and “some people standing around” in the
driveway. The Defendant saw Little wearing a black hoodie and asked if he could use the
restroom, in response to which Little pointed towards a GMC Yukon and said “right there.”
Chadwick and Little were arguing while the Defendant used the restroom. The Defendant
clarified that there were actually four vehicles in Little’s driveway when counting
Thompson’s Jeep. The Defendant saw the guns when he came “back around” the Yukon.
The gun that Chadwick had “look[ed] like” the one found in the wooded area, and Little’s
gun was “bigger than” Chadwick’s. The Defendant ran back to Valenzuela’s car and asked
to use his phone to call 911 but did not ask to use Robert’s phone when Valenzuela declined
because it “was a high tense moment.” He did not ask to use his cousin’s phone to call 911
when Chadwick took him to his cousin’s house in East Lake and did not ask to use a
neighbor’s phone because it was a “[d]angerous neighborhood[.]” He reiterated that he
stayed at Chadwick’s house, his cousin’s house, and his mother’s old house and elaborated
that he also stayed in Decatur during the week before the shooting. His cousin typically
drove him to Decatur. The Defendant testified that he wanted to wait until he got to Decatur
to call 911 and was “too disturbed” to “see what the condition of [Little] was[.]” He did
not use his cousin’s phone to call 911 on the drive to Decatur. The Defendant testified that
he arrived in Decatur on the morning of March 12, 2017. On March 13, 2017, the
Defendant asked his cousin to contact his mother to tell him that he was alright. The
Defendant also contacted a lawyer on March 13, 2017. He did not know he was on the
TBI’s most wanted list until March 14, 2017, when his uncle told him, “[T]hey’re here to
get you.” The Defendant stated that he was still wearing the same clothes from March 11
when he was taken into custody on March 14 and gave his clothes to law enforcement.

        Following the close of all proof, the jury convicted the Defendant as charged. The
trial court merged the felony murder conviction into the first degree premeditated murder
conviction. The court imposed a life sentence for the first degree premeditated murder
conviction and a fifteen-year sentence for the especially aggravated robbery conviction, to
run concurrently to the life sentence. The court denied the Defendant’s amended motion
for new trial on December 4, 2020, and this timely appeal followed.

                                       ANALYSIS

       I. Sufficiency of the Evidence. The Defendant contends the evidence was
insufficient to support his convictions for first degree premeditated murder, felony murder,
                                           - 15 -
and especially aggravated robbery. The State responds that the evidence, when viewed in
the light most favorable to the State, would allow a rational trier of fact to find the elements
of first degree murder, felony murder, and especially aggravated robbery proven beyond a
reasonable doubt. We agree with the State.

       “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of review
for sufficiency of the evidence “is the same whether the conviction is based upon direct or
circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence, and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.
Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)).
When considering the sufficiency of the evidence, this court “neither re-weighs the
evidence nor substitutes its inferences for those drawn by the jury.” Wagner, 382 S.W.3d
at 297 (citing State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).

        A. First Degree Premeditated Murder. Regarding the Defendant’s conviction for
first degree premeditated murder, the Defendant claims the proof at trial was insufficient
to support his conviction because the State failed to establish premeditation. The State
argues that there was sufficient evidence from which the jury could have inferred
premeditation.
                                             - 16 -
        First degree murder is the premeditated and intentional killing of another person.
Tenn. Code Ann. § 39-13-202(a)(1). Premeditation is defined as “an act done after the
exercise of reflection and judgment.” Id. § 39-13-202(d). The existence of premeditation
is a question of fact for the jury to determine and may be inferred from the circumstances
surrounding the offense. State v. Clayton, 535 829, 845 (Tenn. 2017) (citing State v.
Dotson, 450 S.W.3d 1, 86 (Tenn. 2014); State v. Davidson, 121 S.W.3d 600, 614 (Tenn.
2003)). Factors that may support the existence of premeditation include, but are not limited
to, the use of a deadly weapon upon an unarmed victim, the particular cruelty of the killing,
the infliction of multiple wounds, declarations by the defendant of an intent to kill, lack of
provocation by the victim, failure to aid or assist the victim, evidence of procurement of a
weapon, preparations before the killing for concealment of the crime, calmness
immediately after the killing, and destruction and secretion of evidence of the killing. State
v. Kiser, 284 S.W.3d 227, 268 (Tenn. 2009) (citing State v. Leach, 148 S.W.3d 42, 53-54
(Tenn. 2004); Bland, 958 S.W.2d at 660). This Court has also noted that the jury may infer
premeditation from any planning activity by the defendant before the killing, evidence
concerning the defendant’s motive, and the nature of the killing. Leach, 148 S.W.3d at 54
(citing State v. Nesbit, 978 S.W.2d 872, 898 (Tenn. 1998)).

        The Defendant asserts that the only proof of premeditation presented at trial was
that Little was shot multiple times, which, alone, is insufficient to sustain a conviction for
first degree premeditated murder. State v. Brown, 836 S.W.2d 530, 543 (Tenn. 1992)
(“more than the mere fact of ‘repeated blows’ must be shown to establish first-degree
murder”). However, the Defendant fails to recognize the other evidence from which the
jury could have inferred premeditation.

        Viewed in the light most favorable to the State, the proof at trial showed that the
Defendant went to the Little’s home with a firearm after learning that Little had taken
money from Chadwick, telling Chadwick that the situation would be “handle[d].”
Immediately upon encountering Little in his driveway, the Defendant held the unarmed
Little at gunpoint demanding to know about Chadwick’s money. The Defendant then fired
fifteen shots at Little, with Little’s wounds indicating that some of the shots were inflicted
from behind, potentially while Little was already on the ground. After shooting Little, the
Defendant fled the scene without rendering aid or calling for help. Near Beeby’s
neighborhood, the Defendant disposed of the firearm and switched shirts with Beeby,
removing evidence of the killing from his person.

        A rational jury could infer that the Defendant’s taking of a firearm to confront Little
at his home, using the firearm on the unarmed Little, firing multiple shots at Little, fleeing
the scene without rendering aid, and disposing of evidence related to the killing
demonstrated premeditation. See Kiser, 284 S.W.3d at 268-69. Furthermore, the
placement of the wounds on the Little’s backside suggesting that the Defendant shot Little
                                            - 17 -
as he was attempting to retreat or after he had fallen to the ground supports an inference of
premeditation. See Bland, 958 S.W.2d at 660 (the fact that the defendant shot the victim
as the victim was retreating was a factor from which the jury could logically conclude the
existence of premeditation). Finally, the jury was entitled to infer premeditation from the
Defendant’s statement that the situation would be “handled” prior to committing the
murder as evidence of a motive to commit the crime. See Leach, 148 S.W.3d at 54 (the
jury could have reasonably inferred premeditation from the defendant’s desire to evade
arrest as motive to commit the murder).

      We conclude the evidence was sufficient to support the conviction of first degree
premeditated murder, and the Defendant is not entitled to relief.

       B. Felony Murder and Aggravated Robbery. The Defendant further contends his
convictions for especially aggravated robbery and felony murder, which depends upon the
robbery conviction, were not supported by sufficient evidence because the State failed to
establish the Defendant committed a theft or that he intended to do so. The State responds
that there was sufficient evidence to show that the Defendant committed a theft and to
support a finding of intent.

       First degree felony murder is “[a] killing of another committed in the perpetration
of or attempt to perpetrate any first degree murder, act of terrorism, arson, rape, robbery,
burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect or aircraft
piracy.” Tenn. Code Ann. § 39-13-202(a)(2). A conviction for felony murder requires
proof that the defendant intended to commit the underlying felony. Id. § 39-13-202(b).

        In the instant case, the Defendant was convicted of especially aggravated robbery.
Under Tennessee Code Annotated section 39-13-403, a person commits especially
aggravated robbery when he commits a robbery with the use of a deadly weapon and the
victim suffers serious bodily injury. Id. § 39-13-403. Robbery is defined as “the intentional
or knowing theft of property from the person of another by violence or putting the person
in fear.” Id. § 39-13-401(a). A person acts intentionally when his conscious objective or
desire is “to engage in the conduct or cause the result.” Id. § 39-11-302(a). “A jury may
infer a criminal’s intent from the surrounding facts and circumstances.” State v. Roberts,
943 S.W.2d 403, 410 (Tenn. Crim. App. 1996).

        The Defendant claims “there is nothing to show that [the Defendant] robbed or
intended to rob [Little]” because the witnesses who testified about the Defendant taking
money from Little gave conflicting testimony at trial. Specifically, the Defendant notes
that Valenzuela initially denied seeing any money during his direct examination and only
testified to the contrary after “being prompted by the State.” He also notes that although
Roberts testified she saw the Defendant give Chadwick money taken from Little, she also
                                           - 18 -
testified she was on her phone during the shooting. The Defendant’s contentions are
without merit.

         Viewed in the light most favorable to the State, the proof at trial showed the
Defendant, after discovering that Little had taken $900 from Chadwick, took a gun to
Little’s home, telling Chadwick they would “handle it.” Arriving at Little’s home, the
Defendant told Chadwick to “get ready” before they both got out of the car to confront
Little. Trial testimony from multiple witnesses showed the Defendant held Little at
gunpoint while he or Chadwick demanded to know about the missing $900. After shooting
Little, the Defendant and Chadwick returned to the car where Valenzuela and Roberts were
waiting. Valenzuela and Roberts testified that, after getting into the car, the Defendant
apologized to Chadwick because he was only able to retrieve $20 from Little and handed
him a $20 bill.

       The jury was entitled to find the Defendant committed a theft based on the
witnesses’ testimony that the Defendant gave Chadwick $20 immediately after pulling a
gun on Little over the missing money. The Defendant’s contention that the testimony of
Valenzuela and Roberts is insufficient because they gave conflicting testimony at trial is
without merit. The jury heard all the testimony and obviously accredited the testimony of
the witnesses over that of the Defendant. This Court neither “re-weighs the evidence nor
substitutes its inferences for those drawn by the jury.” Bland, 958 S.W.2d at 659.
Furthermore, a rational jury could infer the Defendant intended to rob Little based on the
Defendant taking a firearm to confront Little over the money, telling Chadwick they would
“handle it” and to “get ready” right before confronting Little, and demanding Little give
him and Chadwick the money while holding him at gunpoint. These facts demonstrate the
Defendant possessed a conscious objective to take the money from Little. That the
Defendant was unable to retrieve more than twenty of the more than $900 that Little
possessed is irrelevant. Accordingly, the Defendant is not entitled to relief.

        C. Weight of the Evidence. The Defendant finally contends that certain favorable
evidence was given no weight at trial. Specifically, he claims Little’s dying declaration
that Chadwick was the person who shot him and the fact that gunshot residue was found
on Chadwick’s jeans and on the rear passenger door of Valenzuela’s car (where Chadwick
was sitting in the car) created reasonable doubt that the Defendant was the one who shot
Little.

       “[T]he perpetrator’s identity is an essential element of every criminal offense.”
State v. Bell, 512 S.W.3d 167, 198 (Tenn. 2015) (citing Rice, 184 S.W.3d at 662). The
State has the burden of proving the identity of the defendant as the perpetrator beyond a
reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn. 1998). The identity of the
defendant as the perpetrator may be established by direct evidence, circumstantial
                                          - 19 -
evidence, or a combination of the two. State v. Thompson, 519 S.W.2d 789, 793 (Tenn.
1975). The identification of the defendant as the perpetrator is a question of fact for the
jury after considering all the relevant proof. Bell, 512 S.W.3d at 198 (citing State v.
Thomas, 158 S.W.3d 361, 388 (Tenn. 2005)). In resolving questions of fact, including
determining the identity of a perpetrator, “‘the jury bears the responsibility of evaluating
the conflicting evidence and accrediting the testimony of the most plausible witnesses.’”
State v. Pope, 427 S.W.3d 363, 369 (Tenn. 2013) (quoting State v. Hornsby, 858 S.W.2d
892, 897 (Tenn. 1993)).

        Contrary to the Defendant’s claims, there was sufficient evidence for the jury to
determine the Defendant was the shooter even after considering Little’s dying declaration
and the presence of gunshot residue on Chadwick. The trial testimony of Roberts,
Valenzuela, and Dontae all identified the Defendant as the shooter. As trier of fact, the
jury was entitled to weigh the evidence as it deemed fit and find that the Defendant shot
Little. Campbell, 245 S.W.3d at 335. Further, the jury, as was its providence, obviously
accredited the testimony of Dontae, Roberts, and Valenzuela over that of the Defendant
and resolved the questions of fact regarding whether the Defendant or Chadwick was the
shooter. See Pope, 427 S.W.3d at 369. The Defendant is not entitled to relief.

                                     CONCLUSION

         Based on the above reasoning and analysis, we affirm the judgments of the trial
court.




                                              ____________________________________
                                                    CAMILLE R. MCMULLEN, JUDGE




                                           - 20 -